DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites two occurrences of the limitation "the plant treatment formulation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Please note a powdered plant treatment agent (claim 1) is recited previously, but not a plant treatment formulation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovach (US 5989100) in view of Cheu et al. (US 2009/0032427), both cited on 8/27/20 IDS.
For claim 1, Kovach teaches a replaceable tray 40 for inserting into an exit path of a bee hive 2 (Figs. 1-5; Abstract and col 3, ln 40-56), the replaceable tray comprising: a) a tray body (body forming ref. 40) having a base 14 and at least one side wall 15-19,22 extending upwardly from the base and surrounding a periphery of the base (Fig. 2), the base and the at least one side wall defining an interior (interior of ref. 40) of the tray body, and the at least one side wall having an upper end defining an upper rim (upper edge of refs. 15-18) of the tray body; b) a removable top (col 4, ln 21-25 describes plastic wrap over the top of ref. 40 to prevent spillage or contamination) on the upper rim for sealing the interior of the tray body (col 4, ln 21-25); and c) a powdered plant treatment agent (Abstract and col 3, ln 50-53 describe dry biological control agent or pollen) in the interior of the tray body and supported on the base when the tray body is upright (Abstract and col 3, ln 50-53).
Kovach is silent about the removable top being bonded to the upper rim.
Cheu et al. teach a tray 100,400 comprising a removable top 15,415 bonded to the upper rim for sealing the tray (paras 0090, 0103-0104) in order to provide good sealing and moisture barrier qualities to prevent agglomeration of the powder within the tray prior to use (paras 0085-0086, 0099, 0106, 0117). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable top of Kovach to be bonded to the upper rim as taught by Cheu et al. in order 
For claim 2, Kovach as modified by Cheu et al. teach (references to Kovach) wherein the tray body has a first end 17,22 and a second end 18-19 opposite the first end, and wherein the tray body is generally symmetrical (about an axis running along ref. 21) to permit the tray to be nested in a receptacle 30 of a bee domicile 2 in either of a first orientation (Figs. 1-3), in which the first end acts as a bee entrance end and the second end acts as a bee exit end (note this is an intended use limitation, and bees are capable of entering via refs. 17,22 and exiting via refs. 18-19), and a second orientation, in which the first end acts as the bee exit end and the second end acts as the bee entrance end (note this is an intended use limitation, and tray 40 is capable of being placed into ref. 30 in the reverse manner such that bees are capable of entering via refs. 18-19 and exiting via refs. 17,22; note that tray 40 is nested within ref. 30 when placed into it in this reverse manner because at least part of tray 40 is within ref. 30).
For claim 3, Kovach as modified by Cheu et al. teach (references to Kovach) wherein the tray body extends widthwise along a lateral axis (axis extending from ref. 15 to ref. 16 in Fig. 2 or along ref. 43 in Fig. 4) between a first side 15 and a second side 16 (Figs. 2 and 4), and the tray body is generally symmetrical about a vertical plane intersecting the lateral axis (ref. 40 is generally symmetrical about a vertical plane extending parallel to refs. 15,16 (along ref. 21 in Fig. 2, for example) and intersecting the lateral axis extending from ref. 15 to ref. 16 or along ref. 43).
For claim 4, Kovach as modified by Cheu et al. teach (references to Kovach)  wherein the tray body extends lengthwise along a longitudinal axis (axis extending from 
For claim 5, Kovach as modified by Cheu et al. teach (references to Kovach) wherein the tray body has a bee entrance end (end at refs. 17,22) and a bee exit end (end at refs. 18-19) axially opposite the bee entrance end (Figs. 2 and 4; note that bees are capable of entering tray 40 via refs. 17,22 and exiting tray 40 via refs. 18-19), and the interior has a length between the bee entrance end and the bee exit end (Figs. 2 and 4 show a length extending in a space in between refs. 17,22 and refs. 18-19, extending from ref. 15 to ref. 16 in Fig. 2 or along ref. 43 in Fig. 4), and a width (Figs. 2 and 4 show a width extending from refs. 17,22 to refs. 18-19) perpendicular to the length, and wherein the length is greater than the width (see Figs. 2 and 4).
For claim 6, Kovach as modified by Cheu et al. teach (references to Kovach) wherein the length is at least 1.5 times the width (see Figs. 2 and 4).
For claim 11, Kovach as modified by Cheu et al. teach (references to Kovach)   wherein the tray body is of integral, unitary, one-piece construction (see Figs. 2 and 4).
For claim 12, Kovach as modified by Cheu et al. is silent about wherein the tray body is formed of plastic and is moisture impermeable.

For claim 13, Kovach as modified by Cheu et al. is silent about wherein the removable top is moisture impermeable and light impermeable.
In addition to the above, Cheu et al. teach wherein the removable top is moisture impermeable (paras 0100-0101) and light impermeable (para 0101 describes aluminum layer 450 and para 0117 describes aluminum foil 300, which are light impermeable) in order to provide sufficient rigidity to prevent damage during storage or transport (para 0101) and to sealingly cover the interior (para 0117). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable top of Kovach as modified by Cheu et al. to be moisture impermeable and light impermeable as taught by Cheu et al. in order to provide sufficient rigidity to prevent damage during storage or transport and to sealingly cover the interior.
For claim 14, Kovach as modified by Cheu et al. teach (references to Cheu et al.)   wherein the removable top is bonded to the upper rim via a heat seal (paras 0090, 0103-0104).

In addition to the above, Cheu et al. teach wherein the removable top comprises a metal foil (para 0101 describes aluminum layer 450, and para 0117 describes aluminum foil 300) in order to provide sufficient rigidity to prevent damage during storage or transport (para 0101) and to sealingly cover the interior (para 0117). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable top of Kovach as modified by Cheu et al. to include a metal foil as taught by Cheu et al. in order to provide sufficient rigidity to prevent damage during storage or transport and to sealingly cover the interior.
For claim 16, Kovach as modified by Cheu et al. is silent about wherein the removable top carries an electrostatic charge for repelling the plant treatment formulation to inhibit sticking of the plant treatment formulation to the removable top.
In addition to the above, Cheu et al. teach wherein the removable top carries an electrostatic charge (para 0101 describes aluminum layer 450 and para 0117 describes aluminum foil 300, which are conducting materials which may carry an electrostatic charge due to charging by friction, polarization, conduction or induction, for example) for repelling the powder to inhibit sticking of the powder to the removable top (note this is an intended use limitation, and the powder held within the interior is capable of being repelled and inhibited from sticking to the removable top based on the electrostatic charge of the aluminum layer 450,300) in order to provide sufficient rigidity to prevent damage during storage or transport (para 0101) and to sealingly cover the interior (para 0117). It would have been obvious to one having ordinary skill in the art at the time the .
Claims 7 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovach (US 5989100) in view of Cheu et al. (US 2009/0032427), as applied to claim 1 above, and further in view of Ponson (FR 2578389), all cited on 8/27/20 IDS.
For claim 7, Kovach as modified by Cheu et al. teaches (references to Kovach) wherein the tray body has a bee entrance end (end at refs. 17,22) and a bee exit end (end at refs. 18-19) opposite the bee entrance end (Figs. 2 and 4; note that bees are capable of entering tray 40 via refs. 17,22 and exiting tray 40 via refs. 18-19), and the at least one side wall includes an entrance end wall 17,22 at the bee entrance end and an exit end wall 18-19 at the bee exit end.
Kovach as modified by Cheu et al. is silent about wherein at least one of the entrance end wall and the exit end wall defines a set of steps between the base and the upper rim, the set of steps permitting bees to walk between the base and the upper rim.
Ponson teaches a tray wherein at least one of the entrance end wall and the exit end wall (ref. 16 may function as either the entrance or exit end wall because the bees are capable of crossing ref. 16 to enter or exit compartment 1 or 2) defines a set of steps (pg. 2, ln 65-66 of machine translation describes the two sides of ref. 16 being 
For claim 9, Kovach as modified by Cheu et al. and Ponson teaches (references to Ponson) wherein each step is defined by a vertical rise, and a magnitude of the vertical rise for each step is generally the same (Figs. 2 and 4).
For claim 10, Kovach as modified by Cheu et al. and Ponson teaches (references to Ponson) wherein each step is defined by an axial run, and a magnitude of the axial run for each step is generally the same (Figs. 2 and 4).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 8, the prior art of record fails to disclose or render obvious a replaceable tray as claimed in detail, especially the feature of wherein the entrance end wall defines a first set of steps leading downwardly from the upper rim to the base, and the exit end wall defines a second set of steps leading upwardly from the base to the upper rim.
Kovach (US 5989100) as modified by Cheu et al. (US 2009/0032427) and Ponson (FR 2578389) teaches a similar replaceable tray as the claimed invention. However, Kovach as modified by Cheu et al. and Ponson lacks wherein the entrance end wall defines a first set of steps leading downwardly from the upper rim to the base, and the exit end wall defines a second set of steps leading upwardly from the base to the upper rim. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
For claims 17-20, the prior art of record fails to disclose or render obvious a bee vectoring kit as claimed in detail, especially the features of the bee domicile body having a domicile exit (separate from the claimed domicile entrance), the domicile lid including a downwardly extending receptacle, the receptacle including a receptacle entrance port 
Kovach (US 5989100) as modified by Cheu et al. (US 2009/0032427) teaches a similar bee domicile body as the claimed invention. However, Kovach as modified by Cheu et al. lacks the bee domicile body having a domicile exit (separate from the claimed domicile entrance), the domicile lid including a downwardly extending receptacle, the receptacle including a receptacle entrance port open to the domicile body and through which bees enter the receptacle from the domicile body, and a receptacle exit port through which bees exit the receptacle, the receptacle exit port in alignment with the domicile exit. Put et al. (US 10278370), at Figs. 5A-D, teaches these missing features; however, Put et al.’s receptacle functions as a tray and, thus, lacks the features of at least one replaceable tray nestable in the receptacle between the receptacle entrance port and the receptacle exit port, the upper rim of the tray body at an elevation below the receptacle entrance port and the receptacle exit port when the tray is nested in the receptacle, and a removable top bonded to the upper rim for sealing the interior of the tray body. Thus, the prior art does not fairly teach the combination of these features as specifically required by the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Put et al. (US 10278370) teaches a bee domicile body and domicile lid, as shown in Figs. 5A-D.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643